36 So.3d 893 (2010)
Tarvaris KELLY, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-1488.
District Court of Appeal of Florida, First District.
June 8, 2010.
Nancy A. Daniels, Public Defender, and Richard M. Summa, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Bryan Jordan, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Williams v. State, 2010 WL 2134093 (Fla. 1st DCA 2010).
KAHN, ROWE, and MARSTILLER, JJ., concur.